DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 23 June 2021 is being considered by the examiner.

Claim Objections

Claim 16 is objected to because of the following informalities:  
The first word of claim 16 is not capitalized.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-10, 12, 16-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2016/0321994).

Regarding claim 1, Lee discloses a pixel circuit, comprising: 
a light-emitting control circuit (Figure 1, T2, T5, T6 and Cst), a compensation circuit (Figure 1, T3, T4 and T7) and a driving circuit (Figure 1, T1); wherein
the light-emitting control circuit (Figure 1, T2, T5, T6 and Cst) is respectively coupled with a first gate signal end (Figure 1, connected to Sn), a data signal end (Figure 1, connected to Dm), a light-emitting control signal end (Figure 1, connected to Em), a first power supply end (Figure 1, connected to ELVDD), a first node (Figure 1, 
the compensation circuit (Figure 1, T3, T4 and T7) is respectively coupled with the first gate signal end (Figure 1, connected to Sn), a second gate signal end (Figure 1, connected to Sn-1), a third gate signal end (Figure 1, connected to Sn+1), an initial power supply end (Figure 1, connected to Vint), the first node and the second node (Figure 1, connected to GN and the second node which is the node between T1 and T6), and the compensation circuit is used to output an initial power supply signal provided by the initial power supply end in response to the first gate driving signal and a second gate driving signal from the second gate signal end (Figure 1 shows Vint is output in response to Sn and Sn-1), and adjust the potential of the first node according to a potential of the second node in response to the first gate driving signal and a third gate driving signal from the third gate signal end (Figure 1 shows GN is adjusted according to the second node in response to Sn by T3 and Sn+1 by T7.); and
the driving circuit (Figure 1, T1) is respectively coupled with the first node (Figure 1, connected to GN), a second power supply end (Figure 1, connected to ELVDD 

Regarding claim 5, Lee discloses the circuit according to claim 1,
wherein the driving circuit comprises: 
a driving transistor (Figure 1, T1); wherein
a gate of the driving transistor is coupled with the first node, a first electrode of the driving transistor is coupled with the second power supply end, and a second electrode of the driving transistor is coupled with the second node (Figure 1 shows the gate of T1 connected to GN, the top electrode coupled to ELVDD and the bottom electrode connected to the second node.).

Regarding claim 6, Lee discloses the circuit according to claim 1,
wherein the light-emitting control circuit comprises: 
a data writing sub-circuit (Figure 1, T2), a light-emitting control sub-circuit (Figure 1, T5 and T6) and a storage sub-circuit (Figure 1, Cst); wherein
the data writing sub-circuit (Figure 1, T2) is respectively coupled with the first gate signal end (Figure 1, connected to Sn), the data signal end (Figure 1, connected to Dm) and a fourth node (Figure 1, connected to a node between T5 and T1), and the 
the light-emitting control sub-circuit (Figure 1, T5 and T6) is respectively coupled with the light-emitting control signal end (Figure 1, connected to EM), the first power supply end (Figure 1, connected to ELVDD), the fourth node (Figure 1, connected to the node between T5 and T1), the second node (Figure 1, connected to the second node which is the node between T1 and T6) and the light-emitting element (Figure 1, connected to OLED), and the light-emitting control sub-circuit is used to output the first power supply signal to the fourth node in response to the light-emitting control signal (Figure 1, T5 outputs ELVDD to the fourth node in response to EM), and control switching-on and switching-off between the second node and the light- emitting element (Figure 1, T6 controls the on-off between the second node and OLED); and
the storage sub-circuit (Figure 1, Cst) is respectively coupled with the fourth node and the first node, and the storage sub-circuit is used to adjust the potential of the first node according to a potential of the fourth node.

Regarding claim 7, Lee discloses the circuit according to claim 6, 
wherein the data writing sub-circuit comprises: 
a data writing transistor (Figure 1, T2); 
wherein a gate of the data writing transistor is coupled with the first gate signal end, a first electrode of the data writing transistor is coupled with the data signal end, and a second electrode of the data writing transistor is coupled with the fourth node 

Regarding claim 8, Lee discloses the circuit according to claim 6, wherein the light- emitting control sub-circuit comprises: 
a first light-emitting control transistor (Figure 1, T5) and a second light-emitting control transistor (Figure 1, T6); 
wherein a gate of the first light-emitting control transistor is coupled with the light-emitting control signal end, a first electrode of the first light-emitting control transistor is coupled with the first power supply end, and a second electrode of the first light-emitting control transistor is coupled with the fourth node (Figure 1 shows the gate of T5 is connected to EM, the first electrode to ELVDD and the second electrode to the fourth node.); and 
a gate of the second light-emitting control transistor is coupled with the light- emitting control signal end, a first electrode of the second light-emitting control transistor is coupled with the second node, and a second electrode of the second light-emitting control transistor is coupled with the light-emitting element (Figure 1 shoes the gate of T6 is connected to EM, the first electrode to the second node and the second electrode to OLED.).

Regarding claim 9, Lee discloses the circuit according to claim 6, wherein the storage sub-circuit comprises: 
a storage capacitor (Figure 1, Cst); 


Regarding claim 10, Lee discloses the circuit according to claim 8, wherein all transistors which the pixel circuit comprise are P-type transistors (Figure 1 shows P-type transistors.).

Regarding claim 12, Lee discloses the circuit according to claim 1, wherein the first power supply end and the second power supply end are light-emitting direct-current power supply ends (Figure 1, ELVDD [first and second power supply end] is a DC power supply end.).

Regarding claim 16, Lee discloses a display substrate (Figure 5, 110), comprising: 
a plurality of pixel units (Paragraph [0012), wherein among the plurality of pixel units, at least one pixel unit comprises: 
a light-emitting element and the pixel circuit, which is coupled with the light-emitting element, according to claim 1 (Figure 1 and see claim 1).

Regarding claim 17, Lee discloses the display substrate according to claim 16, wherein among the plurality of pixel units, each pixel unit comprises: 


Regarding claim 20, Lee discloses a display device, comprising a source driving circuit and the display substrate, which is connected to the source driving circuit, according to claim 16 (Clearly there is a source driving circuit for the data lines Dm to provide the data signals otherwise the display wouldn’t work.).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0321994) in view of Zhu et al. (US 2018/0047337).

Regarding claim 11, Lee discloses the circuit according to claim 1.
Lee fails to teach wherein the first power supply end is a reference power supply end, and the second power supply end is a light-emitting direct-current power supply end.
Zhu et al. disclose wherein a first power supply end is a reference power supply end (Figure 3A, Vref), and a second power supply end is a light-emitting direct-current power supply end (Figure 3, Vdd).
Lee contained a device which differed from the claimed device by the substitution of the power supply ends.
Zhu et al. teaches the substituted reference power supply and direct-current power supply end, and the function was known in the art to drive a pixel circuit.

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0321994) in view of Moon (US 2018/0151113).

Regarding claim 18, Lee discloses the display substrate according to claim 16, wherein the display substrate further comprising: a gate driving circuit,
wherein a second gate signal end, a first gate signal end and a third gate signal end of the pixel circuit are respectively coupled with three adjacent output ends of the gate driving circuit (Figure 1, Sn-1, Sn and Sn+1 are three adjacent gate lines which are connected to three adjacent output of a gate driving circuit.).
Lee fails to teach:
a phase inverter; wherein
the output end, coupled with the first gate signal end, of the gate driving circuit is further coupled with a light-emitting control signal end of the pixel circuit through the phase inverter.
Moon discloses:
a gate driving circuit (Figure 8, 2) and a phase inverter (Figure 8, 22); wherein

Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the phase inverter teachings of Moon in the display substrate taught by Lee.  The motivation to combine would have been in order to eliminate the need for a separate emission driver thus reducing circuit size and complexity.

Regarding claim 19, Lee and Moon discloses the display substrate according to claim 18, wherein the number of phase inverters which the display substrate comprises and the number of the output end which the gate driving circuit comprises are both as same as the number of rows of the pixel units (Moon: Figure 8 shows the number of phase inverters and output ends of the gate driver are both the same as the number of rows of pixel circuits.);
wherein each output end of the gate driving circuit is coupled with the light-emitting control signal end of the pixel circuit of one row of pixel units through one phase inverter (Moon: Figure 8 shows the output end of the gate driving circuit is coupled to the light emitting control signal end through one phase inverter.).

Allowable Subject Matter

Claims 2-4 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reasons for indicating allowable subject matter in claim 2 is that the claim recites “wherein the compensation circuit comprises: a first compensation sub-circuit and a second compensation sub-circuit; wherein the first compensation sub-circuit is respectively coupled with the second gate signal end, the third gate signal end, the initial power supply end, the second node and a third node, and the first compensation sub-circuit is used to output the initial power supply signal to the third node in response to the second gate driving signal, and control switching-on and switching-off between the second node and the third node in response to the third gate driving signal; and the second compensation sub-circuit is respectively coupled with the first gate signal end, the third node and the first node, and the second compensation sub-circuit is used to control switching-on and switching-off between the third node and the first node in response to the first gate driving signal” which, in combination with the other recited features, which is not taught and/or suggested either singularly or in combination with the prior art.
Claims 3-4 are objected to due to their dependence from claim 2.
applied to the pixel circuit according to claim 1…during an initialization phase…during a data writing phase…and during a light-emitting phase…” which, in combination with the other recited features, which is not taught and/or suggested either singularly or in combination with the prior art.
Claims 14-15 are objected to due to their dependence from claim 13.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
19 January 2022